Title: To Alexander Hamilton from Elijah Paine, 2 September 1799
From: Paine, Elijah
To: Hamilton, Alexander


          
            Sir
            Williamstown, Vermont, September 2nd. 1799
          
          I have the honor to inform you that I have closed a contract with Major William Leverett of Windsor in Vermont for the supply of Rations throughout the State at twelve cents five Mills per ration, with an agreement that one cent shall be deducted from that price — whatever rations he may be allowed to issue at Windsor, provided the number of rations daily issued shall exceed fifty—
          The formation of the contract has been delayed by various misunderstandings—But I have certain knowledge that the recruiting service has not been injured at Westminster or Newbury for want thereof as I took early measures to insure supplies for the recruits—From Bennington I have not heard—
          Major Leverett closed a contract for the same purpose at Philadelphia on the 27th. of May last with Mr. Francis Purveyor of public supplies, as Mr. Francis says under the direction of the Secretary of War, at a much higher price, to which the Secretary of War seems to pay no regard—
          Major Leverett says that he had taken some measures to procure supplies before he knew that his contract would be disregarded, & that on that account it would be more convenient for him to supply at Windsor, & has therefore proposed the reduction of one cent per ration, if Windsor might be made the place of Rendezvous for this district—
          If the Recruiting service should not — injured by a removal of the Rendezvous — Westminster to Windsor, & I believe it would not, Windsor would undoubtedly accomodate a number of troops in cold weather better than Westminster—
          I am with high respect your Obedt. Servant
          
            Elijah Paine
          
          Hon’ble Major General Hamilton
        